Dissenting Opinion by
Judge MacPhail :
I respectfully dissent. While it may be true that some of the moibilehome park .tenants will be affected by enforcement of the injunction sought by the township, .that fact in and of itself would not, in my judgment, make them indispensable parties in the circumstances of this ease.
As the majority notes, .the township has been compelled to seek equitable relief to enforce a zoning decision entered by the court of common pleas and affirmed by this Court. The landowners apparently have refused to comply with that order. The .sole purpose of the action in equity is .to compel .the landowners to comply with a court decision. It .seems manifestly unfair to me to require the .township to join all of the tenants at the behest of the landowners when the township has no quarrel with the tenants and has not instituted any action against them. The end result of compulsory joinder of these additional parties will be, predictably, litigation between the tenants and landowners inter se. In the meanwhile, the zoning violation will continue until all of those disputes are resolved.
The tenants are not without legal remedies against the landowners if the township is granted the relief it *352seeks. The rights of the tenants against the landowner should not be a device employed by the landowners to frustrate the enforcement of a zoning diecision. Since I do not believe that the joinder of the tenants is necessary for the granting of equitable relief against the landowners, I would reverse the order of the trial court.